DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (JP 2003-120530).
	With respect to Claim 1, Nishino teaches a silencer (Figures 1-2, #A) comprising: a hollow tubular portion (6) in which a discharge flow 5passage (2) is formed that communicates, on one end side of the tubular portion (6), with a discharge port (25) of a fluid pressure device through which a pressure fluid is discharged; a cap member (7/15) attached to another end part of the tubular portion (6);  10a sound absorbing member (31) attached to an inner wall surface of the tubular portion (6); and a plurality of discharge ports (20) adapted to discharge the pressure fluid, which has passed through the discharge flow passage (20) in an axial direction of the tubular portion (6), 15in radial directions perpendicular to the axial direction (clearly seen by perforations in sidewall of #7/15).  
	With respect to Claim 2, Nishino teaches wherein the plurality of discharge ports (20) are provided in the cap member (7/15), and are oriented toward and open in the radial directions (clearly seen).  
Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (203/0180154).
	With respect to Claim 1, Yamazaki teaches a silencer (Figures 1, #20/21/22) comprising: a hollow tubular portion (defined by cylindrical portion of #22, excluding end cap closing part at distal end) in which a discharge flow 5passage (defined by interior of #22) is formed that communicates, on one end side of the tubular portion (22), with a discharge port (14, 18a/b) of a fluid pressure device through which a pressure fluid is discharged; a cap member (defined by end cap closing part of #22 at distal end) attached to another end part of the tubular portion (22);  10a sound absorbing member (21) attached to an inner wall surface of the tubular portion (22); and a plurality of discharge ports (40a) adapted to discharge the pressure fluid, which has passed through the discharge flow passage (22) in an axial direction of the tubular portion (22), 15in radial directions perpendicular to the axial direction (clearly seen).  

	With respect to Claim 3, Yamazaki teaches wherein: the tubular portion (defined by cylindrical portion of #22, excluding end cap closing part at distal end) includes a tubular partition wall (20) that extends in the axial direction up to a vicinity of the cap member (defined by end cap closing part of #22 at distal end) and partitions the discharge flow passage; and 25the discharge flow passage is constituted from: a first discharge flow passage (defined by interior passage of tube #20), a starting end of which faces toward the discharge port (14, 18/a/b), and which extends to the vicinity of the cap member (defined by end cap closing part of #22 at distal end) along a wall surface on an inner side of the partition wall (20);  - 23 -a second discharge flow passage (passage extending from outlet of tube #20, around exterior of tube #20 and terminating near outlet #40) adapted to change a flow direction from a terminal end part of the first discharge flow passage toward an outer side in the radial direction, and which is folded back on an opposite side of 5the cap member (defined by end cap closing part of #22 at distal end) in the axial direction along the inner wall surface of the cap member (defined by end cap closing part of #22 at distal end); and a third discharge flow passage that extends from a terminal end part of the second discharge flow passage to the one end side of the tubular portion (22) along a wall 10surface on an outer side of the partition wall (21); wherein the plurality of discharge ports (40a) are formed in a terminal end part of the third discharge flow passage.  
	With respect to Claim 8, Yamazaki teaches an ejector (Figure 1) comprising: an ejector body formed with an internal space communicating with an air supply port (10) and a suction port (50); a nozzle (18a) disposed in the internal space, and adapted 20to inject a pressure fluid supplied from the air supply port (10), and generate a negative pressure for sucking fluid from the suction port (50); a diffuser (18b) provided in the internal space on a more downstream side than the nozzle (18a), and having a discharge 25port adapted to discharge the pressure fluid together with the fluid; and a silencer (20/21/22) facing toward the discharge port, and which is attached to the ejector body; wherein the silencer includes:  a hollow tubular portion (defined by cylindrical portion of #22, excluding end cap closing part at distal end) in which a discharge flow 5passage (defined by interior of #22) is formed that communicates, on one end side of the tubular portion (22), with a discharge port (14, 18a/b) of a fluid pressure device through which a pressure fluid is discharged; a cap member (defined by end cap closing part of #22 at distal end) attached to another end part of the tubular portion (22);  10a sound absorbing member (21) attached to an inner wall surface of the tubular portion (22); and a plurality of discharge ports (40a) adapted to discharge the pressure fluid, which has passed through the discharge flow passage (22) in an axial direction of the tubular portion (22), 15in radial directions perpendicular to the axial direction (clearly seen).  	
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (4,749,058).
	With respect to Claim 1, Trainor teaches a silencer (Figures 1-5) comprising: a hollow tubular portion (10) in which a discharge flow 5passage (defined by interior of #10) is formed that communicates, on one end side of the tubular portion (10), with a discharge port (via #15 – Col. 2, Lines 24-28) of a fluid pressure device through which a pressure fluid is discharged; a cap member (#46 in Figure 5) attached to another end part of the tubular portion (10); 10a sound absorbing member (32) attached to an inner wall surface of the tubular portion (10); and a plurality of discharge ports (24) adapted to discharge the pressure fluid, which has passed through the discharge flow passage (10) in an axial direction of the tubular portion (10), 15in radial directions perpendicular to the axial direction (clearly seen).  
	With respect to Claim 7, Trainor teaches wherein the tubular portion (10) includes a male screw member (15) which is screwed in and fixed with respect to a female screw member formed in the fluid pressure device (Col. 2, Lines 14-28).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino (JP 2003-120530).
	With respect to Claim 5, Nishino is relied upon for the reasons and disclosures set forth above.  Nishino further teaches a ring member (defined by portion of ring/wall extending upward from surface #17) having an opening with a diameter greater than an inner diameter of the sound absorbing - 24 –member (31) is provided between the sound absorbing member (31) and the cap member (7/15).  Nishiro fails to explicitly teach wherein the ring member is a sound absorbing ring.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the ring member is a sound absorbing ring, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (203/0180154) in view of Boretti (6,109,387)
	With respect to Claim 6, Yamazaki is relied upon for the reasons and disclosures set forth above.  Yamazaki further teaches a tubular portion (22).  Yamazaki fails to teach wherein: 5the tubular portion includes a clip attachment part formed in a groove shape on an outer circumferential surface thereof; and the clip attachment part engages a clip member that is inserted into a hole formed in the fluid pressure device.  Boretti teaches a similar silencer device (Figures 1-2, #22), wherein 5a similar tubular portion (16) includes a clip attachment part formed (defined by groove/opening accommodating pins #29a-c) in a groove shape on an outer circumferential surface thereof; and the clip attachment part engages a clip member (29a-c) that is inserted into a hole formed in the fluid pressure device (17, when combined).  Because the clip/pin elements allow for the cartridge/insert #20 to be removed, cleaned and/or replaced without disconnecting the muffler/silencer from the associated machine tool, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yamazaki, with the apparatus of Boretti, so as to allow for sound absorbing cartridge of Yamazaki to be removed, cleaned and/or replaced without disconnecting the muffler/silencer from the discharge device.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to silencer and ejector in which silencer is used are disclosed in the PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837